Citation Nr: 1529631	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  14-00 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for coronary artery disease (claimed as ischemic heart disease).  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran had active duty service from March 1973 to January 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  

The Veteran testified at a May 2015 Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Subsequent to the November 2013 Statement of the Case, additional documents were associated with the Veteran's claims file.  To the extent that any of the received documents can be considered evidence, the Veteran filed his substantive appeal in December 2013 and this evidence is therefore subject to initial review by the Board because the Veteran did not request in writing that the agency of original jurisdiction initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).

The Board notes that the November 2013 statement of the case also included issues pertaining to service connection for headaches, sleep apnea and gastroesophageal disease.  However, in the December 2013 VA Form 9, the Veteran checked box 9B and indicated that he was only appealing the issue listed on the title page.  Accordingly, the other service connection issues are not before the Board.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.




FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, while stationed at U-Tapao Royal Thai Air Force Base (RTAFB), the Veteran served near the air base perimeter and as such, in-service herbicide exposure is conceded on a direct or facts found basis.


CONCLUSION OF LAW

The criteria for entitlement to service connection on a presumptive basis for coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

If a Veteran was exposed in-service to certain herbicide agents (e.g., Agent Orange), service connection for certain diseases, including ischemic heart disease, will be presumed.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Ischemic heart disease is defined as including coronary artery disease.  See 38 C.F.R. § 3.309(e) (2014).      

VA has established a procedure for verifying a Veteran's exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Procedures Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q (herein M21-1MR); Compensation and Pension Service Bulletin, May 2010.  VA "has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes," as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  See Compensation and Pension Service Bulletin, May 2010.  The May 2010 Compensation and Pension Service Bulletin stated that "[s]pecial consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases" and that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure." 

Under the procedures outlined in the M21-1MR, if a Veteran served at certain RTAFBs, including U-Tapao RTAFB, during the Vietnam Era as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, then herbicide exposure should be conceded on a direct or facts-found basis.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q.

Analysis

As noted above, for a Veteran who has been exposed to herbicides in-service, service connection will be presumed for certain diseases, to include coronary artery disease.  The evidence of record supports a diagnosis of coronary artery disease.  For example, a VA Form 21-0960A-1 (Ischemic Heart Disease (IHD) Disability Benefits Questionnaire) dated in November 2012 indicated that the Veteran had a diagnosis of ischemic heart disease, specifically a diagnosis of coronary artery disease.  As such, the Veteran has a current diagnosis of coronary artery disease.  

With regard to in-service herbicide exposure, the Veteran contends that he was exposed while stationed in Thailand during the Vietnam Era.  The Veteran's personnel records reflected that the Veteran was stationed in Thailand from January 1975 to January 1976.  The Veteran's DD-214 noted his primary specialty title to be Fire Protection Specialist.  A performance report is of record for the time period of January 1975 to August 1975, which noted a location of U-Tapao Airfield, Thailand.  The Veteran's current duty was listed as "Firefighter/Handlineman" and it was noted that he "[p]erforms firefighting, rescue of personnel, and salvage during aerospace vehicle accidents, real property and material fires, and other emergencies.  Assists in providing fire protection for ground servicing and maintenance of aircraft and other operations which present a serious fire hazard."  
On the December 2013 VA Form 9, the Veteran stated that while stationed at U-Tapao RTAFB from February 1975 to January 1976 "[t]here are many instances when I was called to extinguish brush fires along the perimeters and outside the perimeters of the airfield" and that "[a]ccording to the presumptive guidelines I was exposed to herbicides as a firefighter responding to the fires on or around the perimeter."  At the May 2015 Board hearing, the Veteran testified that he was exposed to herbicides in-service as "a firefighter out on the flight line and also out on the perimeter where Agent was used to spray on the perimeter fighting the grass fires."  The Veteran stated that he fought brush fires on the perimeter and that he fought brush fires "probably...at least a dozen" times.  The Veteran also testified to being "around the flight line the whole time" and that U-Tapao RTAFB was "a large base, so part of your perimeter is way away and then part of is right on the flight line."      

Initially, the Veteran's service at U-Tapao RTAFB (as noted on his performance report dated from January 1975 to August 1975) was at least partially during the Vietnam Era.  See 38 C.F.R. § 3.2 (2014) (stating that the end date for the Vietnam Era period of war is May 7, 1975).  Next, while the Veteran's primary specialty title of Fire Protection Specialist is not obviously consistent with exposure to the air base perimeter, he has provided competent and credible statements that indicated his work duties required him to serve near the air base perimeter.  The Veteran's description of his work duties appears to be consistent with the evidence of record, to include his performance report dated January 1975 to August 1975 (the time period that he was stationed at U-Tapao RTAFB during the Vietnam Era).  As there is no evidence to contradict the Veteran's statements, and resolving reasonable doubt in the Veteran's favor, the Board concludes that while stationed at U-Tapao RTAFB, the Veteran served near the air base perimeter and as such, in-service herbicide exposure is conceded on a direct or facts found basis.  As the Board has concluded that the Veteran was exposed to herbicides in-service and that he has a diagnosis of coronary artery disease, the criteria for entitlement to service connection on a presumptive basis for coronary artery disease have been met and the Veteran's claim is granted.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


ORDER

Entitlement to service connection for coronary artery disease is granted.



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


